--------------------------------------------------------------------------------

Exhibit 10.1
IFT CORPORATION
EQUITY INCENTIVE PLAN


1.    Establishment, Purpose and Term of Plan.


1.1    Establishment. IFT Corporation, a Delaware corporation, hereby
establishes the IFT Corporation Equity Incentive Plan ("Plan") effective as of
July 12, 2005, the date of its approval by the stockholders of the Company
("Effective Date").


1.2    Purpose. The purpose of the Plan is to advance the interests of IFT
Corporation and its subsidiaries (“Company”) and its stockholders by providing
an incentive to attract, retain and reward persons performing services for the
Company and by motivating such persons to contribute to the growth and
profitability of the Company. The Plan seeks to achieve this purpose by
providing for Awards in the form of Options and Stock Bonuses.


1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, within ten (10) years from the date the Plan is duly
approved by the stockholders of the Company.


2.    Definitions and Construction.


2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:


(a)    "Award" means any Stock Option or Stock Bonus granted under the Plan.


(b)    "Award Agreement" means a written agreement between the Company and a
full time employee of the Company (a “Participant”) setting forth the terms,
conditions and restrictions of the Award granted to the Participant. An Award
Agreement may be an "Option Agreement" or a "Stock Bonus Agreement."


(c)    "Cause" means: (i) with respect to a Participant who is a party to a
written employment agreement with the Company, as the case may be, which
contains a "for cause" definition or "cause" (or words of like import) for
purposes of termination of employment thereunder by the Company, "for cause" or
"cause" as defined in the most recent of such agreements; or (ii) in all other
cases, as determined by the Administrator in its sole discretion, that one or
more of the following has occurred: (A) any failure by a Participant to
substantially perform his or her employment duties which shall not have been
corrected within thirty (30) days following written notice thereof; (B) any
engaging by such Participant in misconduct or, in the case of an officer
Participant, any failure or refusal by such officer Participant to follow the
directions of the Company's Board of Directors or Chief Executive Officer of the
Company which, in either case, is injurious to the Company; (C) any breach by a
Participant of any obligation or specification contained in the instrument
pursuant to which an Option is granted; or (D) such Participant's conviction or
entry of a plea of nolo contendere in respect of any felony, or of a misdemeanor
which results in or is reasonably expected to result in economic or reputational
injury to the Company.


(d)    "Committee" means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.


(e)    "Disability" means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended, and any applicable regulations promulgated thereunder (the “Code”).


(f)    "Dividend Equivalent" means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.


(g)    "Fair Market Value" means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, subject to
the following: (i) If, on such date, the Stock is listed on a national
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock (or the mean of the closing bid
and asked prices of a share of Stock if the Stock is so quoted instead) as
quoted on the American Stock Exchange or such other national securities exchange
or market system constituting the primary market for the Stock, as reported in
The Wall Street Journal or such other source as the Company deems reliable. If
the relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the first day on which the Stock was so traded
after the relevant date, or such other appropriate day as shall be determined by
the Committee, in its discretion.

1

--------------------------------------------------------------------------------




(h)    "Incentive Stock Option" means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.


(i)    "Insider" means an Officer, a member of the Board or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.


(j)    "Nonstatutory Stock Option" means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.


(k)    "Option" means the right to purchase Stock at a stated price for a
specified period of time granted to a participant pursuant to Section 6 of the
Plan. An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.


(l)    "Predecessor Plan" means, the IFT Corporation Key Employee Stock Option
Plan.


(m)    "Service" means a Participant's employment with the Company as an
Employee. Unless otherwise determined by the Board, a Participant's Service
shall be deemed to have terminated if the Participant ceases to render service
to the Company. However, a Participant's Service shall not be deemed to have
terminated merely because of a change in the Company for which the Participant
renders such Service in such initial capacity, provided that there is no
interruption or termination of the Participant's Service. Furthermore, a
Participant's Service shall not be deemed to have terminated if the Participant
takes any bona fide leave of absence approved by the Company of ninety (90) days
or less. In the event of a leave in excess of ninety (90) days, the
Participant's Service shall be deemed to terminate on the ninety-first (91st )
day of the leave unless the Participant's right to return to Service is
guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant's Award Agreement. A Participant's Service shall be deemed to have
terminated either upon an actual termination of Service. Subject to the
foregoing, the Company, in its discretion, shall determine whether the
Participant's Service has terminated and the effective date of such termination.


(n)    "Stock" means the common stock of IFT Corporation, as adjusted from time
to time in accordance with Section 4.2 of the Plan.


(o)    "Stock Bonus" means Stock granted to a Participant pursuant to Section 7
of the Plan.


(p)    "Ten Percent Owner" means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company within
the meaning of Section 422(b)(6) of the Code.


2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term "or" is
not intended to be exclusive, unless the context clearly requires otherwise.


3.    Administration.


3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.


3.2    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), the Plan shall be administered in
compliance with the requirements, if any, of Rule 16b-3 under the Exchange Act,
as amended from time to time, or any successor rule or regulation (“Rule
16b-3”).


3.3    Committee Complying with Section 162(m). If the Company is a "publicly
held corporation" within the meaning of Section 162(m), the Board may establish
a Committee of "outside directors" within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to Section
162(m).


3.4    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:


(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;

2

--------------------------------------------------------------------------------


 
(b)    to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;


(c)    to determine the Fair Market Value of shares of Stock or other property;


(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant's termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;
 
(e)    to approve one or more forms of Award Agreement;


(f)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
 
(g)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant's termination of Service;


(h)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.


3.6    Option Repricing. Without the affirmative vote of holders of a majority
of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve a program providing for either (a) the cancellation of outstanding
Options and the grant in substitution therefore of new Options having a lower
exercise price or (b) the amendment of outstanding Options to reduce the
exercise price thereof.


4.    Shares Subject to Plan.


4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be 3,250,000, reduced at any time by the sum of (a) the
number of shares subject to options granted pursuant to the Predecessor Plan
which remain outstanding at such time and (b) the number of shares issued prior
to such time and after the Effective Date of this Plan upon the exercise of
options granted pursuant to the Predecessor Plan. Such shares shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof. If an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of Stock
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited,
the shares of Stock allocable to the terminated portion of such Award or such
forfeited or repurchased shares of Stock shall again be available for issuance
under the Plan.
 
4.2    Adjustments for Changes in Capital Structure. In the event of any change
in the Stock through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and class of shares subject to the Plan, in the ISO
Share Limit set forth in Section 5.3(b), the Award limits set forth in Section
5.4 and to any outstanding Awards, and in the exercise or purchase price per
share under any outstanding Award. Notwithstanding the foregoing, any fractional
share resulting from an adjustment pursuant to this Section 4.2 shall be rounded
down to the nearest whole number, and in no event may the exercise or purchase
price under any Award be decreased to an amount less than the par value, if any,
of the stock subject to such Award. The adjustments determined by the Committee
pursuant to this Section 4.2 shall be final, binding and conclusive.


5.    Eligibility and Award Limitations.


5.1    Persons Eligible for Awards. Awards may be granted only to Employees of
the Company.

3

--------------------------------------------------------------------------------




5.2    Participation. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one (1) Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.


5.3    Incentive Stock Option Limitations.


(a)    Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company.


(b)    ISO Share Limit. Subject to adjustment as provided in Section 4.2, in no
event shall more than 3,250,000 shares of Stock be available for issuance
pursuant to the exercise of Incentive Stock Options granted under the Plan or
the Predecessor Plan (the "ISO Share Limit").


(c)    Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the Company,
including the Plan) become exercisable by a Participant for the first time
during any calendar year for stock having a Fair Market Value greater than
$100,000, the portion of such options which exceeds such amount shall be treated
as Nonstatutory Stock Options. For purposes of this Section 5.3(c), options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted. If
the Code is amended to provide for a different limitation from that set forth in
this Section 5.3(c), such different limitation shall be deemed incorporated
herein effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code. If an Option is treated as an Incentive
Stock Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section 5.3(c), the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Upon exercise, each portion shall be
separately identified.


5.4    Award Limits.


(a)    Aggregate Limit on Stock Bonus Awards. Subject to adjustment as provided
in Section 4.2, in no event shall more than one million (1,000,000) shares in
the aggregate be issued under the Plan pursuant to the exercise or settlement of
Stock Bonus Awards.


(b)    Section 162(m) Award Limits. The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a "publicly held
corporation" within the meaning of Section 162(m) of the Code (“Section
162(m)”).


(i)    Options. Subject to adjustment as provided in Section 4.2, no Employee
shall be granted within any fiscal year of the Company one or more Options which
in the aggregate are for more than two million (2,000,000) shares of Stock.


(ii)    Stock Bonuses. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Stock Bonuses, subject to Vesting Conditions based on the attainment of
Performance Goals, for more than one hundred thousand (100,000) shares of Stock.


6.    Terms and Conditions of Options. Options shall be evidenced by Award
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Committee shall from time to time establish. No Option shall be a
valid and binding obligation of the Company unless evidenced by a fully executed
Award Agreement. Award Agreements evidencing Options may incorporate all or any
of the terms of the Plan by reference and shall comply with and be subject to
the following terms and conditions:


6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option.


6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of eight
(8) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, any Option granted hereunder shall terminate eight (8) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.
 
4

--------------------------------------------------------------------------------


 
6.3    Payment of Exercise Price.


(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price; (iii) by tender to the
Company of a written consent to accept a reduction in the number of shares of
Stock to which the Option relates (“Reduced Number of Shares”), which Reduced
Number of Shares, when ascribed a value, shall be equal to the exercise price of
the balance of shares of Stock covered by the Option; (iv) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a "Cashless Exercise"), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof.


(b)    Limitation on Form of Consideration. The Company reserves, at any and all
times, the right, in the Company's sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise.


6.4    Effect of Termination of Service. An Option shall be exercisable after a
Participant's termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option.


6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant's
guardian or legal representative. No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8
Registration Statement under the Securities Act of 1933, as amended (“Act”).


7.    Terms and Conditions of Stock Bonuses. 
 
Stock Bonuses shall be evidenced by Award Agreements specifying the number of
shares of Stock subject to the Award, in such form as the Committee shall from
time to time establish. No Stock Bonus shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Stock Bonuses may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:


7.1    Grant. Stock Bonuses may be granted upon such conditions as the Committee
shall determine, including, without limitation, upon the attainment of one or
more Performance Goals. If either the grant of a Stock Bonus or the lapsing of
the Restriction Period is to be contingent upon the attainment of one or more
Performance Goals, the Committee shall use the following procedures:


(a)    Establishment of Performance Period, Performance Goals and Stock Bonus
Formula. In granting each Stock Bonus, the Committee shall establish in writing
the applicable Performance Period, Stock Bonus Formula and one or more
Performance Goals which, when measured at the end of the Performance Period,
shall determine on the basis of the Stock Bonus Formula the final value of the
Stock Bonus to be paid to the Participant. Unless otherwise permitted in
compliance with the requirements under Section 162(m) with respect to
"performance-based compensation," the Committee shall establish the Performance
Goal(s) and Stock Bonus Formula applicable to each Stock Bonus no later than the
earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Goals remains substantially uncertain. Once established, the
Performance Goals and Stock Bonus Formula shall not be changed during the
Performance Period. The Company shall notify each Participant granted a Stock
Bonus of the terms of such Award, including the Performance Period, Performance
Goal(s) and Stock Bonus Formula.


(b)    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained ("Performance Targets")
with respect to one or more measures of business or financial performance (each,
a "Performance Measure").
 
5

--------------------------------------------------------------------------------


 
(i)    Performance Measure. Performance Measures shall have the same meanings as
used in the Company's financial statements, or, if such terms are not used in
the Company's financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company's industry. Performance Measures shall be calculated with respect to the
Company and each subsidiary consolidated therewith for financial reporting
purposes or such division as may be selected by the Committee. For purposes of
the Plan, the Performance Measures applicable to a Stock Bonus shall be
calculated in accordance with generally accepted accounting principles, but
prior to the accrual or payment of any Stock Bonus for the same Performance
Period and excluding the effect (whether positive or negative) of any change in
accounting standards or any extraordinary, unusual or nonrecurring item, as
determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Stock Bonus. Performance Measures may be one
or more of the following, as determined by the Committee: (a) growth in revenue;
(b) operating margin; (c) gross margin; (d) operating income; (e) pre-tax
profit; (f) earnings before interest, taxes and depreciation; (g) net income;
(h) earnings per share; (i) return on stockholder equity; (j) return on net
assets; (k) expenses; (l) return on capital; (m) market share; and (n) cash
flow, as indicated by book earnings before interest, taxes, depreciation and
amortization.


(ii)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Stock Bonus determined under the applicable Stock Bonus Formula by the level
attained during the applicable Performance Period. A Performance Target may be
stated as an absolute value or as a value determined relative to a standard
selected by the Committee.


7.2    Purchase Price. No monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Stock
pursuant to a Stock Bonus, the consideration for which shall be services
actually rendered to the Company or for its benefit. Notwithstanding the
foregoing, the Participant shall furnish consideration in the form of cash or
past services rendered to the Company or for its benefit having a value not less
than the par value of the shares of Stock subject to such Stock Bonus Award.


7.3    Vesting and Restrictions on Transfer. Shares issued pursuant to any Stock
Bonus may or may not be made subject to vesting conditioned upon the
satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in section 7.1(b) (the "Vesting Conditions"), as shall be established
by the Committee and set forth in the Award Agreement evidencing such Award.
During any period (the "Restriction Period") in which shares acquired pursuant
to a Stock Bonus remain subject to Vesting Conditions, such shares may not be
sold, exchanged, transferred, pledged, assigned or otherwise disposed of other
than pursuant to an Ownership Change Event, as defined in Section 9.1, or as
provided in Section 7.7. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.


7.4    Settlement of Stock Bonus.


(a)    Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Stock Bonus, the Committee
shall certify in writing the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Stock Bonus Formula.


(b)    Effect of Leaves of Absence. Unless otherwise required by law, payment of
the final value, if any, of a Stock Bonus held by a Participant who has taken in
excess of thirty (30) days of leaves of absence during a Performance Period
shall be prorated on the basis of the number of days of the Participant's
Service during the Performance Period during which the Participant was not on a
leave of absence.


(c)    Notice to Participants. As soon as practicable following the Committee's
determination and certification in accordance with Sections 9.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.


(d)    Payment in Settlement of Stock Bonus. As soon as practicable following
the Committee's determination and certification in accordance with Section
7.4(a), payment shall be made to each eligible Participant (or such
Participant's legal representative or other person who acquired the right to
receive such payment by reason of the Participant's death) of the final value of
the Participant's Stock Bonus. Payment of such amount shall be made in shares of
Stock. The number of such shares shall be determined by dividing the final value
of the Stock Bonus by the value of a share of Stock determined by the method
specified in the Award Agreement. Such methods may include, without limitation,
the closing market price on a specified date (such as the settlement date) or an
average of market prices over a series of trading days. Shares of Stock issued
in payment of any Stock Bonus may be fully vested and freely transferable shares
or may be shares of Stock subject to Vesting Conditions as provided in Section
7.2. Any shares subject to Vesting Conditions shall be evidenced by an
appropriate Award Agreement and shall be subject to the provisions of Sections
7.3 through 7.7.

6

--------------------------------------------------------------------------------




7.5    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.3 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Stock Bonus, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in Section
4.2, then any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant's Stock Bonus shall be immediately subject to the
same Vesting Conditions as the shares subject to the Stock Bonus with respect to
which such dividends or distributions were paid or adjustments were made.


7.6    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Stock Bonus and set forth in the Award Agreement, if
a Participant's Service terminates for any reason, whether voluntary or
involuntary (including the Participant's death or disability), then the
Participant shall forfeit to the Company any shares acquired by the Participant
pursuant to a Stock Bonus which remain subject to Vesting Conditions as of the
date of the Participant's termination of Service.


7.7    Nontransferability of Stock Bonus Rights. Rights to acquire shares of
Stock pursuant to a Stock Bonus may not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant's
beneficiary, except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant's guardian or legal representative.
 
7.8    Dividend Equivalents. In its discretion, the Committee may provide in the
Award Agreement evidencing any Stock Bonus that the Participant shall be
entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to the date on which the Stock
Bonus Shares are settled or forfeited. Dividend Equivalents may be paid
currently or may be accumulated and paid to the extent that Performance Shares
become nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Stock Bonus Share as provided in Section 7.4.


8.    Standard Forms of Award Agreement.


8.1    Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. Any Award Agreement
may consist of an appropriate form of Notice of Grant and a form of Agreement
incorporated therein by reference, or such other form or forms as the Committee
may approve from time to time.


8.2    Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.


9.    Change in Control.


9.1    Definition. "Change in Control" means an Ownership Change Event or series
of related Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were transferred. An
"Ownership Change Event" shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange by the stockholders of the Company of all or substantially all of the
voting stock of the Company; (ii) a merger or consolidation in which the Company
is a party; (iii) the sale, exchange, or transfer of all or substantially all of
the assets of the Company (other than a sale, exchange or transfer to one or
more subsidiaries of the Company); or (iv) a liquidation or dissolution of the
Company. The sole exception to Change in Control and Ownership Change Event as
described above shall be any Change in Control or Ownership Change Event that
may result from the death or incapacity of Richard J. Kurtz wherein his interest
is transferred to his heirs only. In such event for the purposes hereof, no
Change in Control or Ownership Change Event shall be deemed to have occurred.
 
7

--------------------------------------------------------------------------------


 
9.2    Effect of Change in Control on Options. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the "Acquiror"), may, without the consent of any
Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 9.2 shall be conditioned upon the consummation of the Change in
Control. Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.


9.3    Effect of Change in Control on Stock Bonuses. The Committee may, in its
discretion, provide in any Award Agreement evidencing a Stock Bonus that, in the
event of a Change in Control, the lapsing of the Restriction Period applicable
to the shares subject to the Stock Bonus held by a Participant whose Service has
not terminated prior to such date shall be accelerated effective as of the date
of the Change in Control to such extent as specified in such Award Agreement.
Any acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 9.3 and the provisions of such Award Agreement
shall be conditioned upon the consummation of the Change in Control.


10.   Compliance with Securities Law. 
 
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(i) a registration statement under the Act shall at the time of such exercise or
issuance be in effect with respect to the shares issuable pursuant to the Award
or (ii) in the opinion of legal counsel to the Company, the shares issuable
pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company's legal counsel to be necessary to
the lawful issuance and sale of any shares hereunder shall relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. As a condition to
issuance of any Stock, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


11.   Tax Withholding.


11.1  Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise of an Option, to make adequate provision for, the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Company with respect to an Award or the shares acquired pursuant thereto. The
Company shall have no obligation to deliver shares of Stock, to release shares
of Stock from an escrow established pursuant to an Award Agreement, or to make
any payment in cash under the Plan until the tax withholding obligations have
been satisfied by the Participant.


11.2  Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of Company. The Fair Market Value of any shares of Stock withheld or
tendered to satisfy any such tax withholding obligations shall not exceed the
amount determined by the applicable minimum statutory withholding rates.


12.   Termination or Amendment of Plan. 
 
The Committee may terminate or amend the Plan at any time. However, without the
approval of the Company's stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.2), (b) no change in the
class of persons eligible to receive Incentive Stock Options, and (c) no other
amendment of the Plan that would require approval of the Company's stockholders
under any applicable law, regulation or rule. No termination or amendment of the
Plan shall affect any then outstanding Award unless expressly provided by the
Committee. In any event, no termination or amendment of the Plan may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with any applicable law,
regulation or rule.
 
8

--------------------------------------------------------------------------------


 
13.   Miscellaneous Provisions.


13.1  Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company's common stockholders.


13.2  Rights as Employee. No person, even though eligible pursuant to Section 5,
shall have a right to be selected as a Participant, or, having been so selected,
to be selected again as a Participant. Nothing in the Plan or any Award granted
under the Plan shall confer on any Participant a right to remain an Employee, or
interfere with or limit in any way any right of the Company to terminate the
Participant's Service at any time. To the extent that an Employee of a
subsidiary of IFT Corporation receives an Award under the Plan, that Award can
in no event be understood or interpreted to mean that IFT Corporation is the
Employee's employer or that the Employee has an employment relationship with IFT
Corporation.


13.3  Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.


13.4  Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.


13.5  Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant's death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. If a married Participant
designates a beneficiary other than the Participant's spouse, the effectiveness
of such designation may be subject to the consent of the Participant's spouse.
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant's death, the Company will pay any
remaining unpaid benefits to the Participant's legal representative.


13.6  Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. The Company shall not be required to segregate any monies
from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations.


IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the IFT Corporation Equity Incentive Plan as duly adopted
by the Board on July 12, 2005.


 

 
/s/ Sharmeen Hugue, Secretary
 
Secretary

 
9

--------------------------------------------------------------------------------


 
Exhibit A


OPTION AGREEMENT


THE BOARD OF DIRECTORS of IFT Corporation authorized and approved the Equity
Incentive Plan ("Plan"). The Plan provides for the grant of Options to employees
of IFT Corporation and its subsidiaries (“Company”). Unless otherwise provided
herein all defined terms shall have the respective meanings ascribed to them
under the Plan.


1.    Grant of Option. Pursuant to authority granted to it under the Plan, the
Administrator responsible for administering the Plan hereby grants to
_______________, as an employee of the Company (“Optionee”) and as of ________
___, ________ ("Grant Date"), the following Option: ___________. Each Option
permits you to purchase one share of IFT Corporation’s common stock, $.01 par
value per share ("Shares").


2.    Character of Options. Pursuant to the Plan, Options granted herein may be
Incentive Stock Options or Non-Qualified Stock Options, or both. To the extent
permitted under the Plan and by law, such Options shall first be considered
Incentive Stock Options.


3.    Exercise Price. The Exercise Price for each Non-Qualified Stock Option
granted herein is $ __________ per Share, and the exercise price for each
Incentive Stock Option granted herein shall be $ _______ per Share [except that
an Incentive Stock Option granted to a Ten Percent Owner shall be $_______ per
Share].


4.    Exercisability. The exercisability of the Options granted hereby is
subject to the following performance criteria and restrictions:
_________________________________________________________________.


5.    Term of Options. The term of each Option granted herein shall be for a
term of up to ______ (___) years from the Grant Date, provided, however, that
the term of any Incentive Stock Option granted herein to an Optionee who is at
the time of the grant, a Ten Percent Owner, shall not be exercisable after the
expiration of five (5) years from the Grant Date.


6.    Payment of Exercise Price. Options represented hereby may be exercised in
whole or in part by delivering to the Company your payment of the Exercise Price
of the Option so exercised (i) in cash, by check or cash equivalent, (ii) by
tender to the Company of shares of Stock owned by the Participant having a Fair
Market Value not less than the exercise price; (iii) by tender to the Company of
a written consent to accept a reduction in the number of shares of Stock to
which the Option relates (“Reduced Number of Shares”), which Reduced Number of
Shares, when ascribed a value, shall be equal to the exercise price of the
balance of shares of Stock covered by the Option; (iv) by delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a "Cashless Exercise"), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.


7.    Limits on Transfer of Options. The Option granted herein shall not be
transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death. Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative. No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.


8.    Termination of Employment. If your employment is terminated with the
Company, the Option and any unexercised portion shall be subject to the
provisions below:

10

--------------------------------------------------------------------------------




(a)    Upon the termination of your employment with the Company, to the extent
not theretofore exercised, your Option shall continue to be valid; provided,
however, that: (i) If the Participant shall die while in the employ of the
Company or during the one (1) year period, whichever is applicable, specified in
clause (ii) below and at a time when such Participant was entitled to exercise
an Option as herein provided, the legal representative of such Participant, or
such Person who acquired such Option by bequest or inheritance or by reason of
the death of the Participant, may, not later than fifteen (15) months from the
date of death, exercise such Option, to the extent not theretofore exercised, in
respect of any or all of such number of Shares specified by the Administrator in
such Option; and (ii) If the employment of any Participant to whom such Option
shall have been granted shall terminate by reason of the Participant's
retirement (at such age upon such conditions as shall be specified by the Board
of Directors), disability (as described in Section 22(e) of the Code) or
dismissal by the Company other than for cause (as defined below), and while such
Participant is entitled to exercise such Option as herein provided, such
Participant shall have the right to exercise such Option so granted, to the
extent not theretofore exercised, in respect of any or all of such number of
Shares as specified by the Administrator in such Option, at any time up to one
(1) year from the date of termination of the Optionee's employment by reason of
retirement or dismissal other than for cause or disability, provided, that if
the Optionee dies within such twelve (12) month period, subclause (i) above
shall apply.


(b)    If you voluntarily terminate your employment, or are discharged for
cause, any Options granted hereunder shall forthwith terminate with respect to
any unexercised portion thereof.


(c)    If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.


(d)    For all purposes of the Plan, the term "for cause" shall mean "cause" as
defined in the Plan or your employment agreement with the Company.


9.    Restriction; Securities Exchange Listing. All certificates for shares
delivered upon the exercise of Options granted herein shall be subject to such
stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.
If the Shares or other securities are traded on a national securities exchange,
the Company shall not be required to deliver any Shares covered by an Option
unless and until such Shares have been admitted for trading on such securities
exchange.


10.     Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding shares of Common Stock
of the Company, whether by stock dividend, stock split, reclassification or
recapitalization of such stock, or because the Company has merged or
consolidated with one or more other corporations (and provided the Option does
not thereby terminate pursuant to Section 5 hereof), then the number and kind of
shares then subject to the Option and the price to be paid therefor shall be
appropriately adjusted by the Board of Directors; provided, however, that in no
event shall any such adjustment result in the Company's being required to sell
or issue any fractional shares. Any such adjustment shall be made without change
in the aggregate purchase price applicable to the unexercised portion of the
option, but with an appropriate adjustment to the price of each Share or other
unit of security covered by this Option.


11.     Change in Control. In the event of a Change in Control (as defined in
the Plan), the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the "Acquiror"), may, without the consent of any
Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 11 shall be conditioned upon the consummation of the Change in
Control. Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.


12.      Amendment to Options Herein Granted. The Options granted herein may not
be amended without your consent.


13.     Withholding Taxes. As provided in the Plan, the Company may withhold
from sums due or to become due to Optionee from the Company an amount necessary
to satisfy its obligation to withhold taxes incurred by reason of the
disposition of the Shares acquired by exercise of the Options in a disqualifying
disposition (within the meaning of Section 421(b) of the Code), or may require
you to reimburse the Company in such amount.


IFT CORPORATION
                     
Corporate Secretary
 
Date
         
OPTIONEE
     
 
         
Date
 

 
11


--------------------------------------------------------------------------------